Walker, J. The only question which we propose to consider, on this record, is the sufficiency of the notice given by the commissioners to appear to contest the assignment. It is this: “ Commissioners’ Notice. Opening of Washington Street in the City of Peoria.—Notice is hereby given to the owners of lots and lands in the city of Peoria, through and over which Washington street will run in opening the same from the east side of North Fayette street, in said city of Peoria, through Mills’ Addition to Washington street, in Morton, Voris and Laveille’s Addition to Peoria, that the undersigned, appointed by the County Court of Peoria county, to assess the amount of compensation and benefits accruing to the owners of lots and lands damaged and benefited by the opening of said street, will meet at the office of L. Keyon, in Curtis’ Bank Building, in said city of Peoria, on the nineteenth day of October, A. D. 1859, at the hour of 10 o’clock a. m., and that they will proceed to view the premises as required by law, when and where all persons interested may attend if they think proper.” It appears from this record, that the street did not run through or over the lots in controversy. They did not adjoin or lie" near the street. This, then, presents the question, whether this notice was to plaintiff in error. There having been no personal notice or appearance, if it is insufficient, the whole proceeding must fail. The only mode of acquiring jurisdiction being by actual or constructive notice, and upon this depends the validity of the action of the commissioners. This notice is to the owners of lands and lots over and through which the street had been located. This notice was only to owners of lots or lands thus situated, and they alone were required to regard and act upon it. When appellant saw to whom the notice was addressed, he saw that it was not to him, and he was not bound to read further; it contained nothing to apprise him that he was interested in the proceeding. It is true, that in the latter part of the notice, all persons interested are required to appear, if they chose. By the notice, none were interested but persons over whose property the street was proposed to be opened. He, therefore, had no right to suppose that he was interested in the assessment. The commissioners only acquired jurisdiction to act, by giving the required notice. In its absence, all they did was unauthorized. The proceeding is given by statute, and to render the acts of the commissioners binding, the law must be pursued in all of its essential requirements. Nor was any action subsequently taken authorized, as against appellant’s lots, for the want of a proper notice of the time and place of the assessment. It was this notice which put the proceeding in motion, and if it was insufficient, the whole proceeding must fail. The judgment of the court below is therefore reversed, and the cause remanded. Judgment reversed.